Name: Commission Regulation (EEC) No 2914/80 of 11 November 1980 suspending advance fixing of the import levy for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/ 18 Official Journal of the European Communities 12. 11 . 80 COMMISSION REGULATION (EEC) No 2914/80 of 11 November 1980 suspending advance fixing of the import levy for cereals and rice whereas there is a danger, having regard to the mone ­ tary situation on the world cereals and rice market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quanti ­ ties considerably in excess of the quantities which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the products concerned be temporarily suspended, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the products referred in Article 1 of Regulations (EEC) No 2727/75 and (EEC) No 1418 /76 is hereby suspended from 12 to 14 November 1980 inclusive . Article 2 This Regulation shall enter into force on 12 November 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/80 (2 ), and in particular the second subparagraph of Article 15 (7) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 1871 /80 (4), and in particular the second paragraph of Article 13 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 and Article 13 (7) of Regulation (EEC) No 1418 /76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 184, 17 . 7 . 1980, p. 1 . P ) OJ No L 166, 25 . 6 . 1976, p. 1 . (&lt;) OJ No L 184, 17 . 7 . 1980 , p. 4 .